      Case 1-17-41358-nhl      Doc 21     Filed 04/03/20    Entered 04/03/20 15:07:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
 IN RE
                                                        CHAPTER 7
 MARIA LEONE AND PHILIP LEONE
                                                        CASE NO. 1-17-41358-nhl

                       DEBTORS                          JUDGE: Nancy Hershey Lord

                                                        MOTION DATE: JUNE 4, 2020

                                                        MOTION TIME: 3:00 PM

       PLEASE TAKE NOTICE that upon the annexed affirmation of Shari S. Barak, a member
of the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for Select Portfolio Servicing, Inc.
(“Movant”) will move this Court as set forth below:

JUDGE:                       HON. Nancy Hershey Lord

RETURN DATE & TIME:          June 4, 2020 at 3:00 PM

 COURTHOUSE:                  United States Bankruptcy Court
                              271 Cadman Plaza East
                              Brooklyn, NY 11201

RELIEF REQUESTED:            The proposed order will seek to vacate the automatic stay imposed
                             by 11 U.S.C. § 362(a) generally described as 40 Tanglewood Drive,
                             Staten Island, NY 10308, pursuant to 11 U.S.C. § 362(d)(1) based
                             upon the total debt due to Movant, resulting in Movant's lack of
                             adequate protection with regard to the subject property.




19-083224
      Case 1-17-41358-nhl          Doc 21   Filed 04/03/20    Entered 04/03/20 15:07:53




         PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, to the relief

requested, must be served upon and received by Shapiro, DiCaro & Barak, LLC at their offices

at One Huntington Quadrangle, Suite 3N05, Melville, NY 11747 and filed with the Clerk of the

United States Bankruptcy Court for the Eastern District of New York at United States

Bankruptcy Court, 271 Cadman Plaza East, Brooklyn, NY 11201 no later than seven (7) days

prior to the return date of this motion.


Dated:       April 3, 2020       , 2020
            Melville, New York


                                              /s/Shari Barak
                                             ____________________________________
                                             Shari S. Barak
                                             Managing Attorney
                                             Shapiro, DiCaro & Barak, LLC
                                             Attorneys for Select Portfolio Servicing, Inc.
                                             One Huntington Quadrangle, Suite 3N05
                                             Melville, NY 11747
                                             Telephone: (631) 844-9611
                                             Fax: (631) 844-9525


THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE. THIS NOTICE IS REQUIRED BY THE
PROVISIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT AND DOES
NOT IMPLY THAT WE ARE ATTEMPTING TO COLLECT MONEY FROM ANYONE
WHO HAS DISCHARGED THE DEBT UNDER THE BANKRUPTCY LAWS OF THE
UNITED STATES.

TO:      SERVICE LIST




19-083224
      Case 1-17-41358-nhl       Doc 21     Filed 04/03/20     Entered 04/03/20 15:07:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
 IN RE
                                                           CHAPTER 7
 MARIA LEONE AND PHILIP LEONE
                                                           CASE NO. 1-17-41358-nhl

                       DEBTORS                             JUDGE: Nancy Hershey Lord

                                                           MOTION DATE: JUNE 4, 2020

                                                           MOTION TIME: 3:00 PM

                            AFFIRMATION IN SUPPORT OF
                           ENTRY OF AN ORDER GRANTING
                         RELIEF FROM THE AUTOMATIC STAY


       Shari S. Barak, an attorney at law duly admitted to practice before the Courts of the State

of New York and the U.S. District Court for the Eastern District of New York, hereby affirms the

following to be true under penalty of perjury:

       1. I am a member with the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for Select

Portfolio Servicing, Inc. (“Movant”), a secured creditor of Maria Leone and Philip Leone

(“Debtors”). As such, I am fully familiar with the facts and circumstances of this case.

       2. I make this Affirmation in support of the within request for an Order Granting Relief

from the automatic stay, for cause, pursuant to 11 U.S.C. § 362(d)(1) and (2).

       3. Jurisdiction is conferred on this Court by the provisions of 28 U.S.C. § 1334. This is a

proceeding to terminate and annul the automatic stay and is therefore a “core” proceeding within

the meaning of 28 U.S.C. § 157(b)(2).

       4. Movant is a Secured Creditor of Debtor pursuant to a Consolidation Extension

Modification Agreement (“Consolidation Agreement”) executed by Philip S. Leone and Maria G.

Leone on April 10, 2003, whereby Philip S. Leone and Maria G. Leone promised to repay the



19-083224
      Case 1-17-41358-nhl      Doc 21    Filed 04/03/20     Entered 04/03/20 15:07:53




principal amount of $208,100.00 plus interest to HSBC Mortgage Corporation (USA) (the

“Consolidated Note”). To secure the repayment of the Consolidated Note, Philip S. Leone and

Maria G. Leone granted HSBC Mortgage Corporation (USA) a mortgage, which was duly

recorded as part of the Consolidation Agreement in the Richmond County Office of the City

Register on July 17, 2003 in Reel 15459, 229 (the “Consolidated Mortgage”, the Consolidation

Agreement, Consolidated Note and Consolidated Mortgage, collectively, as the “Loan”),

encumbering real property located at 40 Tanglewood Drive, Staten Island, NY 10308 (the

“Property”).   The Mortgage was transferred from HSBC Mortgage Corporation (USA) to

Nationstar Mortgage LLC, and said transfer was memorialized by an Assignment of Mortgage

executed on January 13, 2017 and recorded February 6, 2017 in Land Doc # 639746 (the

“Assignment of Mortgage”). The Mortgage was subsequently transferred to Select Portfolio

Servicing, Inc., and said transfer was memorialized by an Assignment of Mortgage executed on

August 28, 2019 and recorded September 12, 2019 in Land Doc # 751710 (the “Assignment of

Mortgage”). The terms of the Loan were modified by agreement dated March 20, 2010 entered

into by and between the HSBC Mortgage Corporation (USA), Philip S. Leone, Maria G. Leone

and Santo Agosta (non-filing “Co-Borrower”) creating a new principal balance in the amount of

$221,865.10 (the “Loan Modification Agreement”). A copy of the Consolidation Agreement,

including the Consolidated Note and Consolidated Mortgage, Loan Modification Agreement and

Assignments of Mortgage are annexed hereto as Exhibit “A”.

       5. Upon information and belief, the Debtors herein own(s) the Property.

       6. Debtors filed a petition for relief under Chapter 7 of the U.S. Bankruptcy Code on or

about March 23, 2017.




19-083224
      Case 1-17-41358-nhl        Doc 21    Filed 04/03/20    Entered 04/03/20 15:07:53




       7. Debtors have failed to make mortgage payments due to Movant under the terms of the

Loan. As a result, the Mortgage remains due for the December 1, 2019 payment and each

subsequent payment thereafter.

       8. The amount of delinquency due as of January 13, 2020 under the Mortgage is as

follows:

 2 Defaulted Monthly Payments at $1,205.16 each                                           $2,410.32
 (December 2019 through January 2020)
 Property Preservation                                                                       $75.00
 Suspense                                                                                 $(793.37)
 Total Delinquencies                                                                      $1,691.95


       9. A copy of the Relief from Stay-Real Estate and Cooperative Apartments (“Affidavit”)

is annexed hereto as Exhibit “B”. Since the drafting of the Motion the February 1, 2020 payment

has become due.

       10. Moreover, in view of the total debt due to Movant and in light of the Debtor’s failure

to make payments, Movant is no longer adequately protected. The automatic stay must be vacated

for cause pursuant to 11 U.S.C. § 362(d)(1).

       11. As set forth in the Affidavit, as of January 13, 2020, the approximate debt due and

owing to Movant equals $216,430.76. The debt is accruing interest at a rate of 4.625% per annum.

       12. Based upon the Debtors' Schedule A/B, the Property has an estimated fair value of

approximately $465,767.00. A copy of Debtors' Schedule A/B is annexed hereto as Exhibit “C”.

As indicated in paragraph 11 herein above, the total debt to Movant equals $216,430.76.

       13. Movant, according to the laws of the State of New York and the terms and conditions

of the Mortgage, desires to continue and/or commence foreclosure proceedings with respect to the

Property.




19-083224
      Case 1-17-41358-nhl          Doc 21     Filed 04/03/20     Entered 04/03/20 15:07:53




         14. The Debtors, Co-Borrower, Debtors' Attorney, the Chapter 7 Trustee, the Office of the

United States Trustee and all creditors that have filed a notice of appearance have each been duly

served with the within Notice of Motion, Affirmation, Exhibits and proposed Order Vacating Stay,

as more fully set forth in the annexed affidavit of mailing.

         15. No prior application has been made for the relief requested herein.

         16. The entity which has the right to foreclose is: Select Portfolio Servicing, Inc. by virtue

of being the holder and owner of the note.

         WHEREFORE, Movant respectfully requests an Order of this Court vacating the

automatic stay for cause pursuant to 11 U.S.C. § 362(d)(1) as to the aforementioned Property;

allowing Movant, its agents, assigns or successors in interest, leave to exercise its rights pursuant

to the Note and Mortgage including but not limited to foreclose the Mortgage secured by the

subject Property; and for such other, further and different relief as to this Court may seem just,

proper and equitable.

Dated:        April 3            , 2020
            Melville, New York


                                               ____________________________________
                                                /s/Shari Barak
                                               Shari S. Barak
                                               Managing Attorney
                                               Shapiro, DiCaro & Barak, LLC
                                               Attorneys for Select Portfolio Servicing, Inc.
                                               One Huntington Quadrangle, Suite 3N05
                                               Melville, NY 11747
                                               Telephone: (631) 844-9611
                                               Fax: (631) 844-9525




19-083224
       Case 1-17-41358-nhl         Doc 21         Filed 04/03/20   Entered 04/03/20 15:07:53




 SHAPIRO, DICARO & BARAK, LLC
 Attorneys for Select Portfolio Servicing, Inc.
 One Huntington Quadrangle, Suite 3N05
 Melville, NY 11747
 Telephone: (631) 844-9611, Fax: (631) 844-9525
 Shari S. Barak

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
 IN RE                                                      CHAPTER 7

       MARIA LEONE AND PHILIP LEONE                         CASE NO. 1-17-41358-nhl

                                                            JUDGE: Nancy Hershey Lord
                          DEBTORS
                                                            MOTION DATE: JUNE 4, 2020

                                                            MOTION TIME: 3:00 PM


                             CERTIFICATE OF SERVICE BY MAIL

STATE OF NEW YORK                )
                                 )ss:
COUNTY OF MONROE                 )


        I, Michael Chatwin, being sworn, say, I am not a party to this action; I am over 18 years of

age, I reside in Rochester, New York.

             April 3
        On ___________, 2020 I served the within Notice of Motion, Affirmation in Support,

Exhibits and Proposed Order Granting Relief from the Automatic Stay upon:

 TO:        Debtors
            Maria Leone
            40 Tanglewood Drive
            Staten Island, NY 10308

            Philip Leone
            40 Tanglewood Drive
            Staten Island, NY 10308




19-083224
      Case 1-17-41358-nhl         Doc 21    Filed 04/03/20    Entered 04/03/20 15:07:53




            Co-Borrower
            Santo Agosta
            40 Tanglewood Drive
            Staten Island, NY 10308


            Attorney for Debtor
            Benjamin C. Rosenberg
            859 Crestview Avenue
            Valley Stream, NY 11581

            Trustee
            Debra Kramer
            Debra Kramer, PLLC
            98 Cutter Mill Road
            Suite 466 South
            Great Neck, NY 11021

            U.S. Trustee - Brooklyn
            U.S. Federal Office Building
            201 Varick Street, Suite 1006
            New York, NY 10014


at the addresses designated by the foregoing individuals for that purpose by depositing a true copy

of same enclosed in a postpaid, properly addressed wrapper, in an official depository under the

exclusive care and custody of the United States Postal Service within the State of New York.




       4/3/2020
Date ______________                                  /s/ Michael Chatwin
                                                    ________________________________
                                                    Michael Chatwin
                                                    Bankruptcy Attorney
                                                    Shapiro, DiCaro & Barak, LLC
                                                    Attorneys for Select Portfolio Servicing, Inc.
                                                    175 Mile Crossing Boulevard
                                                    Rochester, New York 14624
                                                    Telephone: (585) 247-9000
                                                    Fax: (585) 247-7380




19-083224
      Case 1-17-41358-nhl        Doc 21     Filed 04/03/20      Entered 04/03/20 15:07:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
 IN RE
                                                            CHAPTER 7
 MARIA LEONE AND PHILIP LEONE
                                                            CASE NO. 1-17-41358-nhl

                        DEBTORS                             JUDGE: Nancy Hershey Lord

                                                            MOTION DATE: JUNE 4, 2020

                                                            MOTION TIME: 3:00 PM

                             ORDER GRANTING RELIEF FROM
                                THE AUTOMATIC STAY

       UPON consideration of the Application of Select Portfolio Servicing, Inc., (“Movant”)

dated April 3, 2020, and it appearing that neither the Debtors nor the Chapter 7 Trustee nor the

U.S. Trustee have opposition to the motion brought by Movant, for relief from the automatic

stay, and with good cause appearing therefore, it is

       ORDERED that the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a),

is hereby vacated for cause pursuant to 11 U.S.C. § 362(d) as to Movant, its agents, assigns or

successors in interest, so that Movant, its agents, assigns or successors in interest, may take any

and all actions pursuant to the Note and Mortgage and applicable state law including but not

limited to foreclose its mortgage on premises known as 40 Tanglewood Drive, Staten Island, NY

10308 without further application to this Court, and it is further

       ORDERED that in the event this case is converted to a case under any other chapter of the

U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further




19-083224
      Case 1-17-41358-nhl       Doc 21     Filed 04/03/20   Entered 04/03/20 15:07:53




       ORDERED that the Movant shall promptly report and turn over to the Chapter 7 Trustee

any surplus monies realized by any sale of the Property.




19-083224
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53




                         Exhibit “A”
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53




                         Exhibit “B”
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53
Case 1-17-41358-nhl   Doc 21   Filed 04/03/20   Entered 04/03/20 15:07:53




                         Exhibit “C”
                    Case
                    Case1-17-41358-nhl
                         1-17-41358-nhl Doc
                                        Doc21 Filed03/23/17
                                            1 Filed 04/03/20 Entered
                                                             Entered03/23/17
                                                                     04/03/2015:00:09
                                                                             15:07:53



  Fill in this information to identify your case and this filing:
  Debtor 1               Maria                                            Leone
                         First Name                  Middle Name          Last Name

  Debtor 2            Philip                                              Leone
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

  Case number
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
                                                           Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
40 tanglewood drive s.i.
                      NY                  10308                Manufactured or mobile home                               $465,767.00                  $465,767.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
                                                               Other                                         entireties, or a life estate), if known.
County

                                                           Who has an interest in the property?
                                                                                                             SINGLE FAMILY HOME
40 tanglewood drive s.i. n.y 10308
                                                           Check one.
3 bedroom 1 1/2 bathrooms spilt level
                                                               Debtor 1 only                                      Check if this is community property
semi detached
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $465,767.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
                   Case
                   Case1-17-41358-nhl
                        1-17-41358-nhl Doc
                                       Doc21 Filed03/23/17
                                           1 Filed 04/03/20 Entered
                                                            Entered03/23/17
                                                                    04/03/2015:00:09
                                                                            15:07:53



Debtor 1         Maria Leone
Debtor 2         Philip Leone                                                                        Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................                  $0.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                       Case
                       Case1-17-41358-nhl
                            1-17-41358-nhl Doc
                                           Doc21 Filed03/23/17
                                               1 Filed 04/03/20 Entered
                                                                Entered03/23/17
                                                                        04/03/2015:00:09
                                                                                15:07:53



Debtor 1          Maria Leone
Debtor 2          Philip Leone                                                                                                      Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                           $0.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                                                                                   $100.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.       Checking account:                      Capital One (Checking                                         )                                                                             $588.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
                                               Name of entity:
            them...............................................                                                                                         % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific
            information about
                                               Issuer name:
            them...............................................
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
            No
            Yes. List each
            account separately.               Type of account:                   Institution name:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
                     Case
                     Case1-17-41358-nhl
                          1-17-41358-nhl Doc
                                         Doc21 Filed03/23/17
                                             1 Filed 04/03/20 Entered
                                                              Entered03/23/17
                                                                      04/03/2015:00:09
                                                                              15:07:53



Debtor 1         Maria Leone
Debtor 2         Philip Leone                                                                    Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................             Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Tax Refund from $3,958.00 due 3/1/2017. Amt:                              Federal:             $3,958.00
           about them, including whether $3,958.00
           you already filed the returns                                                                                     State:                    $0.00
           and the tax years.....................................
                                                                                                                             Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                       Alimony:

                                                                                                                Maintenance:

                                                                                                                Support:

                                                                                                                Divorce settlement:

                                                                                                                Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information




Official Form 106A/B                                               Schedule A/B: Property                                                               page 4
                     Case
                     Case1-17-41358-nhl
                          1-17-41358-nhl Doc
                                         Doc21 Filed03/23/17
                                             1 Filed 04/03/20 Entered
                                                              Entered03/23/17
                                                                      04/03/2015:00:09
                                                                              15:07:53



Debtor 1         Maria Leone
Debtor 2         Philip Leone                                                                                        Case number (if known)

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:

                                                  New York life
                                                  Type: whole/universal
                                                  Insured: husband                                              Maria Leone                                                     $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $4,646.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
                      Case
                      Case1-17-41358-nhl
                           1-17-41358-nhl Doc
                                          Doc21 Filed03/23/17
                                              1 Filed 04/03/20 Entered
                                                               Entered03/23/17
                                                                       04/03/2015:00:09
                                                                               15:07:53



Debtor 1          Maria Leone
Debtor 2          Philip Leone                                                                                       Case number (if known)

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
                                Name of entity:
            Yes. Describe................                                                                                             % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                       Case
                       Case1-17-41358-nhl
                            1-17-41358-nhl Doc
                                           Doc21 Filed03/23/17
                                               1 Filed 04/03/20 Entered
                                                                Entered03/23/17
                                                                        04/03/2015:00:09
                                                                                15:07:53



Debtor 1           Maria Leone
Debtor 2           Philip Leone                                                                                               Case number (if known)


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $465,767.00

56. Part 2: Total vehicles, line 5                                                                                           $0.00

57. Part 3: Total personal and household items, line 15                                                                      $0.00

58. Part 4: Total financial assets, line 36                                                                           $4,646.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $4,646.00             property total                 +            $4,646.00


63. Total of all property on Schedule A/B.                                                                                                                                                  $470,413.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 7
